Citation Nr: 1143955	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-17 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a liver disability to include, cirrhosis, to include as due to Agent Orange exposure and/or as secondary to service-connected diabetes mellitus, and if so, whether service connection is warranted.

(The issue of whether an October 1996 Board Remand was the product of clear and unmistakable error (CUE) will be addressed in a separate decision under a different docket number.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION


The Veteran served on active duty from October 1966 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) that determined that new and material evidence that not been submitted to reopen the Veteran's claim for entitlement to service connection for liver cirrhosis.  Throughout the course of the appeal, the 
RO apparently reopened the Veteran's previously denied claim.  However, the United States Court of Appeals for Veterans Claims (Court) has made it clear that even if an RO makes an initial determination to reopen a claim, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  Therefore the issue on appeal has been recharacterized at which is found on the coversheet of the decision.

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a liver disability, to include cirrhosis, to include as due to Agent Orange exposure and/or as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  In February 2002, the Board denied entitlement to service connection for liver cirrhosis with portal hypertension and hepatic encephalopathy.  The Veteran was notified of his right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the February 2002 Board decision, considered in conjunction with the record as a whole, is new, and relates to an unestablished fact necessary to substantiate the Veteran's claim


CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for a liver disability, to include cirrhosis, to include as due to Agent Orange exposure and/or secondary to service-connected diabetes mellitus , is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In light of the decision herein reopening the claim for entitlement to service connection for a liver disability, the Board finds that any errors with regard to the duties to notify and/or assist are harmless. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence relevant to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


II.  Applicable Law

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

In general, a decision of the Board is final and binding on the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is received the claim shall be reopened and the former disposition of the claim reviewed.  See also 38 C.F.R. § 3.156(a)

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms. See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 

II.  Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a liver disability, to include cirrhosis.  The record reflects that, in a February 1999 rating decision, the RO denied the Veteran's claim on the basis that his service treatment records (STRs) did not show that he had liver damage or a condition of the liver at any time during service and that his liver condition resulted from the abuse of alcohol.  He perfected an appeal with respect to the RO's denial and in a February 2002 decision, the Board affirmed the RO's denial.  The reasons for the Board's denial were that the Veteran's liver cirrhosis  was not shown in service or for many years thereafter and that it was not causally related to his active service to include Agent Orange exposure or to any service-connected disability.  The Board also found that liver cirrhosis, portal hypertension, and hepatic encephalopathy were not shown to have been disabling to a compensable degree during the first post service year.  No appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7104.  

The evidence of record at the time of the February 2002 Board denial included the Veteran's service treatment records which were negative for complaints of, or treatment for a liver disability.  The evidence of record also includes private treatment records dated in July 1989, which show that the Veteran was hospitalized in connection with his complaints of swollen feet, abdominal discomfort, and shortness of breath.  A history of chronic alcoholism for several years was noted. The diagnoses on discharge were alcoholic cirrhosis of the liver and hypochromic anemia.  A July 1989 Medical Evaluation Form noted that the Veteran currently had cirrhosis of the liver with ascites, anemia, and elevated serum ammonia with an antecedent of chronic alcoholism for several years.  

Also of record were private treatment records dated in January 1990, which show that the Veteran was again hospitalized with continued symptoms. On admission, a long history of alcohol abuse was noted, although the Veteran's family indicated that he had quit drinking in October 1989.  Consultation with a gastroenterologist resulted in an impression of chronic liver disease with hepatic failure manifesting as signs and symptoms of portosystemic encephalopathy.  The diagnoses on discharge were liver failure, alcoholism, and gastrointestinal bleeding.  A January 1993 report from the American Institute of Toxicology showed the Veteran underwent testing in December 1992 which was positive for dioxin at a concentration of "0.062 ng/ml."
Also of record were several statements/opinions from various private opinions from treating physicians regarding the etiology of his liver disability.  Specifically, in a February 1993 letter, Dr. Thompson, indicated that he thought the Veteran's liver disease probably had three etiologies, including Agent Orange exposure, diabetes, and alcohol use.  In a May 1996 letter, Dr. Thompson opined that the Veteran's exposure to Agent Orange was probably the "initial insult" for both his liver disease and peripheral neuropathy and that his condition was aggravated by his diabetes mellitus and alcohol use.  Additionally, in a May 1999 statement, a private physician indicated that the Veteran had had some significant exposure to various chemicals during service and that "his cirrhosis may come in a significant degree from his chemical exposure."

Also of record at the time of the February 2002 Board denial were several VA examination reports.  A March 1992 VA examination report shows that the Veteran reported that he drank heavily from 1966 to 1970, and that he stopped drinking in July 1989. The diagnoses were liver cirrhosis, secondary to excessive alcohol intake up until January 1990, with history of hepatic encephalopathy; history of upper gastrointestinal bleeding from esophageal varices, secondary to portal hypertension, secondary to liver cirrhosis.  In a January 1998 addendum to a December 1998 examination report, the examiner indicated that the Veteran had been diagnosed with cirrhosis of the liver in 1989 and had had a long history of alcohol intake from 1966 to 1988.  Based on these factors, the examiner indicated that the Veteran's cirrhosis of the liver was not related to Agent Orange exposure in Vietnam.

In an August 2000 memorandum, the VA Chief Public Health and Environmental Hazards Officer indicated that it did not appear that the Veteran had manifested a liver disability during his active naval service, nor was there any evidence of these conditions in the year following his separation from service.  She further noted that based on the Veteran's statements, it appeared that he had heavy alcohol consumption during military service and began experiencing significant medical problems related to liver disease about 1984 or later.  She also noted that based on current scientific information, it was her opinion that it was not possible to state that the Veteran's liver disability was at least as likely as not related to exposure to Agent Orange in Vietnam. Rather, she indicated that it was her opinion that the Veteran's liver disease was due to alcohol abuse.
 
Also of record at the time of the December 2002 Board denial were several medical treatises and journal articles regarding the relationship between liver cirrhosis, Agent Orange exposure, and/or alcohol use.  

The evidence received since the February 2002 Board decision includes a November 2002 statement from Dr. L., who opined that there was no obvious reason for the Veteran's liver disease and that it remained somewhat idiopathic and he believed that it was "likely related to diabetes as diabetics have more idiopathic liver cirrhosis than do other people."  He also indicated that the Veteran's hypertension was a co-morbid factor and that he did not "particularly believe that it was secondary to diabetes but it is a complicating factor."  In a July 2006 statement, Dr. L. opined that "there is a direct correlation with idiopathic liver cirrhosis and steat hepatitis caused by diabetes which could be a positive or aggravating factor in this case."

Also of record is a November 2004 VA examination report in which Dr. T., the examiner, noted that the Veteran's liver cirrhosis antedated the diagnosis of diabetes, the Veteran's Agent Orange exposure was at a significant distance from the place where Agent Orange was actually used, there was conflicting information in the Veteran's service and civilian medical records concerning his use of alcohol, the Veteran firmly denied ever having used alcohol in excess, and there was a biopsy diagnosis of  Dioxin in the Veteran's fat cells.  The examiner, who indicated that he had consulted with the Chief of GI Medicine, opined that there was:

No way to directly connect cirrhosis of his liver to the diabetes mellitus from which he currently suffers.  There was no indication of diabetes during the time that he served and during the time that his was being evaluated.  The hepatitis preceded the diabetes and therefore, I cannot see a direct link between the two.  Although, per the Chief gastroenterologist at the Audie Murphy Hospital, if this patient's history of "no consumption of alcohol" is confirmed, then his cirrhosis would have to considered "cryptogenic"; the fact that he has diabetes mellitus would have to be considered one possible contributing factor.  Would his diabetes make his cirrhosis worse after the fact- yes.  It is as likely as not that his diabetes being diagnosed two years later, would cause his cirrhosis to become worse."

In a March 2006 addendum to the November 2004 VA examination report, Dr. T., when asked to provide an opinion regarding aggravation of the Veteran's liver cirrhosis by his service-connected diabetes mellitus, indicated that the baseline manifestations are those of cirrhosis of the liver, portal hypertension, and hepatic encephalopathy and that there was no specific manifestation which he related to the service-connected diabetes mellitus.  According to Dr. T, "As I stated in my original opinion the statements I made concerning possible aggravation of [the Veteran's] cirrhosis by his diabetes are relevant to my discussion with the Chief of GI Medicine at the Audie L . Murphy Hospital."

The Board finds this additional evidence is new, in that it was not previously of record at the time of the August 2002 Board denial.  The Board also finds this additional evidence is material as it relates to a prior basis for denial of the claim, (i.e., whether the Veteran has a current liver disability that is related to service and/or a service-connected disability).   

Accordingly, the Board finds that new and material evidence has been presented and the Veteran's claim of entitlement to service connection for a liver disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (in evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion). 


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for a liver disability, to include cirrhosis, as due to Agent Orange exposure and/or as secondary to service-connected diabetes mellitus, is reopened and, to this extent only, the appeal is granted.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a liver disability, to include cirrhosis, portal hypertension, and hepatic encephalopathy.  He contends that such conditions could be due to Agent Orange exposure or his service-connected diabetes mellitus.  He also contends that service treatment records dated between 1968 and 1970 show that he complained of experiencing symptoms, including general malaise and a back ache, that were early manifestations of his liver disability.

The record contains numerous private and VA opinions as to the etiology of the Veteran's liver disability.  However, the Board finds that none the examinations adequately address the etiology of the Veteran's current liver disability.  For example, although an August VA 2000 opinion shows that the VA examiner stated that her review of the Veteran's service treatment records did not show that the Veteran manifested liver disability during service, she did not specifically address the particular in-service symptoms (i.e. general malaise and back pain) that the Veteran has indicated were manifestations of his liver disability.  Additionally, although Dr. T. provided VA opinions with respect to the etiology of the Veteran's liver disability in November 2004 and March 2006, the Board, after reviewing the opinions, finds that such opinions were based on speculation and supposition and did not adequately answer the questions that the RO had posed to the examiner regarding aggravation of the Veteran's liver disability.  Consequently, the Board finds that such opinions have limited probative value.  See, Tirpak v. Derwinski, 2 Vet. App. 609  (1992); Swann v. Brown, 5 Vet. App. 229  (1993); Bostain v. West, 11 Vet. App. 124  (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4  (1993) (doctor's statement framed in terms such as 'could have been' is not probative). Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence. Permen v. Brown, 5 Vet. App. 237  (1993).

Therefore, for the reasons cited above, the Board finds that the claim must be remanded for a VA examination and clinical opinion as to the nature and etiology of the Veteran's current liver disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his liver and diabetes disabilities since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current liver.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should indicate that the claims file was reviewed.  All necessary tests should be performed.  All current liver disabilities should be identified.  

a.  The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed liver disability is related to any incident of service including (1) the documented in-service complaints of back pain and general malaise in 1968 and (2) Agent Orange exposure; or whether such a causal relationship to service is unlikely (i.e., less than a 50-50 probability).

b.  The examiner should also furnish an opinion as to whether is it at least as likely as not (i.e., to at least as 50/50 degree of probability) that current live disability is due to, the result of, or aggravated by his service-connected diabetes mellitus.  If it is found that the Veteran's service-connected diabetes mellitus aggravated, contributed to, or accelerated any liver pathology, to what extent, stated in terms of a percentage, did it so contribute as compared to the natural progress of the disease itself or as opposed to other possible contributing factors?

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  In rendering his or her opinion, the examiner should, for the purposes of this opinion, assume that the Veteran does have a history of alcohol use.

e.  Note:  The term "aggravation" in the above context refers to a permanent
worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability

f.  Note:  As before, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if an examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, that examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

g.  Note:  The examiner should identify and reconcile, if necessary, any opinion he or she provides with any opinion provided by a VA or private examiner already contained in the record.

3.  Following completion of the above, adjudicate the reopened claim of entitlement to service connection for a liver disability, to include cirrhosis, to include as due to Agent Orange exposure and/or as secondary to service-connected diabetes mellitus.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


